Case 3:19-cv-00617-BJD-MCR Document 26 Filed 08/08/19 Page 1 of 3 PageID 227




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  Jacksonville Division

                             CASE NO. 3:19-cv-00617-BJD-MCR
                                    IN ADMIRALTY

OVERSEAS SALVAGE AND MAINTENANCE,
LTD.,,

        Plaintiff,

v.

M/Y BELLAMI.COM (Ex: NOBLE HOUSE), a 2005,
768 gross ton, 46.20 meter motor yacht built by
Sensation Yachts, registered in the Republic of the
Marshall Islands bearing Official Number 71326,
IMO No. 9323261, her engines, furniture, tackle,
tender and appurtenances, in rem; and NOBLE
HOUSE, LLC, a Marshall Islands limited liability
company, in personam,,

      Defendants.
__________________________________________/

     DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                        DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court’s interested persons order:

     1. The name of each person, attorney, association of persons, firm, law firm, partnership, and
        corporation that has or may have an interest in the outcome of this action — including
        subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that
        own 10% or more of a party’s stock, and all other identifiable legal entities related to any
        party in the case:

               M/Y “BELLA” (EX. “BELLAMI.COM”) (EX. “NOBLE HOUSE”), Defendant
                Vessel
               Noble House, LLC, record owner of Vessel and Defendant
               G4A Trust U/D/O June 29, 2010, Sole LLC Member of Noble House, LLC
               William Harrison, Ultimate Beneficial Owner of Defendants
               John L. Senning, Special Admiralty & Maritime Law Legal Counsel to Noble
                House, LLC
               Michael T. Moore, Legal Counsel for Defendants
               Moore & Company, Legal Counsel for Defendants
Case 3:19-cv-00617-BJD-MCR Document 26 Filed 08/08/19 Page 2 of 3 PageID 228




              Christopher R. Jaramillo, Legal Counsel for Defendants
              Captain Joseph Collins, Captain of Defendant Vessel
              Underwriters at Lloyd’s, Insurers of Defendant Vessel in August 2018
              Overseas Salvage and Maintenance, Ltd., Plaintiff
              Marcus Mitchell, President of Overseas Salvage and Maintenance, Ltd.
              David Mitchell, Vice President of Overseas Salvage and Maintenance, Ltd.
              Platt River Insurance Company, Bond Surety for Release of Defendant Vessel
              Fran Jandjel, Marine Operations Manager of Noble House, LLC
              James W. Stroup, Legal Counsel for Plaintiff
              Farris J. Martin, III, Legal Counsel for Plaintiff
              Stroup & Martin, PA, Counsel for Plaintiff

   2. The name of every other entity whose publicly-traded stock, equity, or debt may be
      substantially affected by the outcome of the proceedings:
       None.
   3. The name of every other entity which is likely to be an active participant in the proceedings,
      including the debtor and members of the creditors’ committee (or twenty largest unsecured
      creditors) in bankruptcy cases:
       None.
   4. The name of each victim (individual or corporate) of civil and criminal conduct alleged to
      be wrongful, including every person who may be entitled to restitution:
       Not Applicable.
        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and will
immediately notify the Court in writing on learning of any such conflict.

Dated: August 8, 2019                                 Respectfully submitted,

                                                      MOORE & COMPANY, P.A.
                                                      Counsel for Plaintiff
                                                      255 Aragon Avenue, Third Floor
                                                      Coral Gables, Florida 33134
                                                      Telephone: (786) 221-0600
                                                      Facsimile: (786) 221-0601
                                                      Email: mweisz@moore-and-co.com

                                                      s/Christopher R. Jaramillo
                                                      Christopher R. Jaramillo, Esq.
                                                      Florida Bar No. 99806




                                                  2
Case 3:19-cv-00617-BJD-MCR Document 26 Filed 08/08/19 Page 3 of 3 PageID 229




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 8, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF which will send notification of such filing to the

attorneys of record.



                                                  s/Christopher R. Jaramillo
                                                  Christopher R. Jaramillo, Esq.
                                                  Florida Bar No. 99806




                                             3
